                             Case 19-10479-KG             Doc 481        Filed 09/30/19         Page 1 of 1



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

          In re:                                                         Chapter 11

          F+W MEDIA, INC.1                                               Case No. 19-10479 (KG)

                                               Debtor.


                                NOTICE OF AGENDA OF MATTER SCHEDULED
                              FOR HEARING ON OCTOBER 2, 2019 AT 2:00 P.M. (ET)

          MATTER GOING FORWARD

          1.       Motion of Official Committee of Unsecured Creditors to Compel the Immediate Payment
                   of Approved Professional Fees [D.I. 479, 9/27/19]

                   Response/Objection Deadline:                            October 2, 2019 at 12:00 p.m. (ET)

                   Responses/Objections Received:                          None at present

                   Related Documents:                                      None

                   Status:       This matter is going forward. The Debtor and the Debtor’s secured lenders
                                 intend to file replies in advance of the objection deadline on Wednesday,
                                 October 2, 2019 at 12:00 p.m. (ET).


          Dated:     September 30, 2019
                     Wilmington, Delaware                     /s/ Elizabeth S. Justison
                                                              YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                              Pauline K. Morgan (No. 3650)
                                                              Kenneth J. Enos (No. 4544)
                                                              Elizabeth S. Justison (No. 5911)
                                                              Allison S. Mielke (No. 5934)
                                                              Jared W. Kochenash (No. 6557)
                                                              Rodney Square
                                                              1000 North King Street
                                                              Wilmington, Delaware 19801
                                                              Telephone: (302) 571-6600
                                                              Facsimile: (302) 571-1253

                                                              Counsel to the Debtor


          1
             The Debtor in this chapter 11 case, along with the last four digits of the Debtor’s federal tax identification number,
          is: F+W Media, Inc. (5953). The headquarters for the above-captioned Debtor is Hawthorne Center, 10151 Carver
          Road, Blue Ash, Ohio 45242.

01:25286775.1
